UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1603


MIGUEL ALEJANDREZ TLAXCALA,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 24, 2019                                  Decided: February 12, 2019


Before WILKINSON, KEENAN, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Petitioner. Joseph H. Hunt, Assistant
Attorney General, John S. Hogan, Assistant Director, Lindsay C. Corliss, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Miguel Alejandrez Tlaxcala, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

decision of the immigration judge (“IJ”) granting the Attorney General’s motion to

recalendar Tlaxcala’s case and denying Tlaxcala’s motion for a continuance. We deny the

petition for review.

       We have reviewed the record and Tlaxcala’s arguments and conclude that the IJ did

not abuse his discretion by recalendaring the case and denying the motion for a

continuance. Accordingly, we deny the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2